Citation Nr: 0110350	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether an April 1990 rating decision, which denied 
service connection for right foot and right ankle 
disabilities, involved clear and unmistakable error (CUE).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for neuropathy of the 
facial nerve.

4.  Entitlement to service connection for headaches.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
foot disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ankle disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disability.

8.  Entitlement to service connection for left foot 
disability.

9.  Entitlement to service connection for right leg 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.  

In October 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, in pertinent part, 
denied entitlement to service connection for right foot 
disability, right ankle disability and low back disability.  
Following pertinent notice to the veteran, a Notice of 
Disagreement was not received within the subsequent year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO, the earliest of which 
was entered in January 2000.

The appeal was docketed at the Board in 2000.

The first four issues listed on the title page will be 
addressed in the decision below.  The final five issues 
listed on the title page will be addressed in a remand 
appearing at the end of the decision.  


FINDINGS OF FACT

1.  No allegation of error, relative to an April 1990 rating 
decision which denied service connection for right foot and 
right ankle disabilities, comprises a legally cognizable 
claim of CUE.

2.  The veteran is not shown to have PTSD.

3.  The veteran is not shown to have neuropathy of the facial 
nerve.

4.  The veteran is not shown to have a chronic headache 
condition. 


CONCLUSIONS OF LAW

1.  An April 1990 rating decision, which denied service 
connection for right foot and right ankle disabilities, did 
not involve CUE.  38 U.S.C.A. § 7105 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.105 (2000); Sabonis v. Brown, 
6 Vet. App. 426 (1994).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  Neuropathy of the facial nerve was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

4.  A chronic headache condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and the duty to notify the appellant of 
information and evidence needed to substantiate and complete 
a claim, relative to the first four issues listed on the 
title page, have been met.  In this regard, by virtue of two 
Statements of the Case issued during the pendency of the 
appeal, the veteran, relative to the first four issues listed 
on the title page, was given notice of the information or 
evidence necessary to substantiate each such aspect of his 
claim.  In addition, relative to the first four issues listed 
on the title page, the veteran has identified no additional 
pertinent clinical evidence.


I.  CUE, April 1990 Rating Decision

According to the United States Court of Appeals for Veterans 
Claims:

In order for there to be a valid claim of 
"clear and unmistakable error," there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992).

The Board would observe generally that CUE is a very specific 
and rare kind of error.  Specifically, it is the kind of 
error, whether of fact or of law, that, when called to the 
attention of later reviewers, actually compels the 
conclusion, to which reasonable minds could not differ, that 
the result in a given adjudication would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

Service medical records reflect that when the veteran was 
examined for service entrance purposes on May 12, 1952, he 
was noted to have been previously hospitalized for "club 
feet"; his right lower extremity was noted to be 1/2 inch 
shorter than the left.  In conjunction with an orthopedic 
consult accomplished approximately two weeks later (on May 
26, 1952), the related assessment implicated congenital 
equino-varus deformity, right foot, with "developmental" one 
and one-half inch shortening of the right lower extremity.  A 
"heel lift" was apparently given the veteran for ameliorative 
purposes.  In June 1953, the veteran presented in the 
aftermath of having "twisted" an ankle, resulting in a 
"minimal sprain".  When he was examined for service 
separation purposes in May 1956, the veteran was noted to 
have one and one-half inch shortening involving his right 
lower extremity, residual of congenital equino-varus which 
preexisted his entrance into service. 

Subsequent to service, when the veteran was examined by VA in 
December 1989, he complained of experiencing pain in his 
right ankle and "toes".  He indicated that he had undergone 
surgery involving his right great toe in 1984, with 
subsequent surgery ("fusion") involving his right ankle in 
1986.  Pertinent X-ray examination revealed an apparent 
"partial fusion" involving the right ankle, as well as 
traumatic arthritis involving the right ankle and great toe.

In a rating decision entered in April 1990, the RO, after 
noting that the surgeries performed relative to the veteran's 
right great toe and right ankle were each accomplished 
subsequent to service, determined that right ankle and right 
foot disabilities were, in each instance, "not incurred in or 
aggravated by active duty."    Following pertinent notice to 
the veteran in May 1990, a Notice of Disagreement was not 
received within the subsequent year.  Therefore, in the 
absence of CUE, see 38 C.F.R. § 3.105, the April 1990 rating 
decision became final.  38 U.S.C.A. § 7105.  However, the 
veteran alleges that the April 1990 rating decision involved 
CUE, and this is a matter for appellate consideration.  

In alleging that the April 1990 rating decision involved CUE, 
the veteran makes a number of observations concerning "right 
leg" disability, which condition was not adjudicated in the 
April 1990 rating decision (though it is a separate aspect of 
the present appeal).  Concerning the denial of service 
connection for right foot disability in the April 1990 rating 
decision, the veteran asserts that service medical evidence 
documents "continuous[]" treatment for the veteran's right 
foot, to include the provision of a "heel lift[]".  In view 
of the foregoing, he avers, in essence, that the April 1990 
rating denial of service connection for right foot disability 
involved CUE.  However, inhering in the substance of the 
veteran's allegation of CUE is the notion that the evidence 
in the rating board's possession in April 1990 was improperly 
weighed or evaluated.  Such allegation, significantly, does 
not rise to the level of CUE.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Given the foregoing observation 
bearing on the veteran's apparently lone allegation of CUE 
with respect to the April 1990 rating decision, and since the 
law rather than the evidence is dispositive of the resolution 
of this aspect of the appeal, the claim of whether the April 
1990 rating decision, in denying service connection for right 
foot and right ankle disabilities, involved CUE, is without 
legal merit and is, accordingly, denied.  See Sabonis, supra.  


II.  PTSD

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

The veteran asserts that he presently has PTSD which is 
traceable to his "fear of losing [his] life" while flying 
missions, for the purpose of gathering intelligence, along 
the coasts of China and Russia in the mid-1950's.  In this 
regard, when he was examined by VA in November 1999, the 
veteran elaborated that he feared losing his life while 
flying the intelligence gathering missions not only due to 
being "shot down" but also owing to his concern that the 
plane might run "out of fuel".  Findings on related mental 
status examination included thought processes which were free 
of impairment and "intact" insight and judgment.  The 
pertinent diagnosis was generalized anxiety disorder; "[n]o 
diagnosis of [PTSD was] established."

In considering the veteran's claim for service connection for 
PTSD, the Board would observe in the first instance that 
prerequisite to any favorable claim for service connection 
generally is that the claimant be assessed as presently 
having the condition for which service connection is claimed.  
See Rabideau v. Derwinski,       2 Vet. App. 141 (1992).  
With respect to PTSD in particular, the Board would further 
point out that among the elements of a valid claim for 
service connection therefor is a diagnosis of PTSD.  See 
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  However, when 
the veteran was examined by VA in November 1999, he was 
specifically found not to have PTSD.  Thereafter, when he was 
seen by a Vet Center readjustment counseling specialist in 
early 2000, he was noted to merely have "symptoms of PTSD".  
Given the foregoing, then, and inasmuch as the veteran is not 
assessed as having PTSD, the Board is constrained to conclude 
that the preponderance of the evidence is against his claim 
for service connection for PTSD.
38 U.S.C.A. §§ 1110, 1131; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096.  


III.  Neuropathy of the Facial Nerve

The veteran contends, in essence, that he presently has 
neuropathy of the facial nerve due to service.  In this 
regard, a service medical report dated in May 1952 reflects 
that the veteran then had a "[n]europathy of [the] facial 
nerve" of "slight" severity; he was noted to have had 
"[p]olio" two years earlier.  However, when the veteran was 
examined for service separation purposes in May 1956, his 
"face" was clinically evaluated as normal, and there is no 
evidence documenting that he presently has neuropathy of the 
facial nerve.  Given the foregoing, and because it is (as 
noted above) prerequisite to any favorable claim for service 
connection generally that the claimant be assessed as 
presently having the condition for which service connection 
is claimed, see Rabideau, supra, the Board is constrained to 
conclude that the preponderance of the evidence is against 
his claim for service connection for neuropathy of the facial 
nerve.  38 U.S.C.A. §§ 1110, 1131; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.


IV.  Headaches

The veteran contends, in essence, that he presently has a 
chronic headache condition due to service.  In this regard, a 
service medical records reflect that, in March 1956, the 
veteran presented with complaint of experiencing a 
"headache"; he was noted to have infected tonsils.  
Subsequent to service, when the veteran was examined by VA in 
December 1989, he complained of then experiencing 
"headaches".  There was no pertinent diagnosis.  

In considering the veteran's claim for service connection for 
headaches, the Board is constrained to point out that, while 
he complained of experiencing a headache on one occasion 
during service, there is no evidence documenting that he 
presently has a chronic headache condition.  In view of the 
foregoing, and because it is a requirement as to any 
favorable claim for service connection generally that the 
claimant be assessed as currently having the condition for 
which service connection is claimed, see Rabideau, supra, the 
Board is constrained to conclude that the preponderance of 
the evidence is against his claim for service connection for 
headaches.  38 U.S.C.A. §§ 1110, 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.


ORDER

An April 1990 rating decision, which denied service 
connection for right foot and right ankle disabilities, did 
not involve clear and unmistakable error.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for neuropathy of the facial nerve is 
denied.

Service connection for headaches is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As pertinent to the final five issues listed on the title 
page, the Board's review of the record discloses that, with 
respect to certain potentially yet extant relevant clinical 
records, the RO has not yet attempted to procure copies of 
the same.  Given such consideration, and because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it may be 
potentially prejudicial to the veteran if the Board were to 
proceed, relative to any of the five final issues listed on 
the title page, to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

The fifth, sixth and seventh issues listed on the title page 
bear on service connection (based on the submission of new 
and material evidence) for right foot disability, right ankle 
disability and low back disability.  In addition, service 
connection is also claimed for left foot disability and for 
right leg disability.  

The report pertaining to the veteran's examination by VA in 
December 1989 reflects that he was treated in July 1982 at 
the VA Medical Center in Cheyenne, Wyoming, for "back" and 
"leg" problems.  The report further reflects indication from 
the veteran that one "Dr. Peter Buck" (the file elsewhere 
reflects that, at least as of 1986, Dr. Buck was affiliated 
with Boulder Medical Center, Boulder, Colorado 80302) treated 
him in response to right ankle and right foot problems in the 
mid-1980's.  One "Dr. Miles Lee" (then of Greeley, Colorado) 
is listed as having treated the veteran for back problems in 
1985.  

The veteran also referred to an evaluation (for unstated 
disabilities) having been rendered him by Aileen M. Dillon, 
M.D. (who in the mid-1980's is shown to have been affiliated 
with the Mayo Clinic, 200 First St., SW, in Rochester, 
Minnesota 55905) in the mid-1980's.  In addition, he related 
having been treated in response to his right foot in the mid-
1980's by James C. Anderson, D.P.M.  Although the file 
contains a December 1984 statement from Dr. Anderson (who was 
then affiliated with Poudre Valley Foot and Sports Medicine 
Center in Fort Collins, Colorado), no clinical records per se 
reflecting treatment rendered the veteran by Dr. Anderson 
have yet been procured by the RO.  

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the name(s), current address(es) and 
approximate date(s) of treatment afforded 
him by Drs. Peter Buck, Miles Lee, Aileen 
M. Dillon and James C. Anderson and any 
other medical care provider, relative to 
any of the five conditions implicated in 
the final five issues listed on the title 
page, for which the related treatment 
records have not been previously 
submitted.  Then, in light of the 
veteran's response (if any), the RO 
should, after securing the appropriate 
release(es), take appropriate action to 
procure copies of the indicated treatment 
report(s).  In any event, the RO should 
take appropriate action to procure copies 
of any extant treatment records which may 
have been prepared in conjunction with 
treatment rendered the veteran in 1982 at 
the VA Medical Center in Cheyenne, 
Wyoming.  

2.  The RO should schedule the veteran 
for appropriate VA examination in order 
to determine the presence and etiology of 
all left foot and right leg disabilities 
present.  The veteran's history should be 
recorded in full.  All indicated studies 
should be performed.  The claims folders 
should be made available to the examiner 
for use in the study of the veteran's 
case.  Following review of the claims 
folders and examination of the veteran, 
the examiner should provide an opinion as 
to the medical probability that any left 
foot or right leg disorder currently 
present is of service onset, aggravated 
by military service or otherwise related 
to service.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  Then, after undertaking any 
additional development deemed necessary 
in addition to that specified above, the 
RO should readjudicate the final five 
issues listed on the title page.

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

